Citation Nr: 1137490	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The Veteran served on active duty from November 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and he is neither bedridden nor housebound.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in August 2008.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The RO effectively satisfied most of the requirements with respect to the issue on appeal.  The Board recognizes that the RO did not provide the Veteran with notice of what type of information and evidence necessary to establish an effective date. However, since the claim has been denied, the notice requirements with regard to Dingess are moot.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the RO has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and all available VA treatment records.  The Veteran submitted private treatment records as well as multiple written statements discussing his contentions.  A VA examination was not conducted with respect to the Veteran's claim for SMC as there were no questions of medical fact which required an examination to be resolved and evidence of record contained sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c).  As discussed in greater detail below, the record clearly demonstrates that the Veteran's need for aid and attendance or being housebound, is the result of his multitude of nonservice-connected disabilities.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2011), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden", defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2011).

In addition, special monthly compensation at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(3)(i)(2) (2011).

It is important to note that only a veteran's service-connected disabilities may be considered in support of his claim for special monthly compensation.  Any effects of a veteran's nonservice-connected disabilities will not be considered.

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background 

In this case, service connection is in effect for posttraumatic stress disorder (PTSD) (rated 100 percent disabling), rhinitis (rated 0 percent disabling), and malaria (rated 0 percent disabling).  

There are multiple statements of record from the Veteran's private physicians detailing information concerning impairment caused by his numerous medical conditions.  In a November 2001 statement, J.A.F., MD, reflected that he had treated the Veteran since 1973 for chronic headaches, chronic sinusitis, vertigo, allergy, chest pain, abdominal pain, constipation, prostate problems, arthritis, heart problems, and decreased vision.  It was further noted that the Veteran had a chronic severe nerve condition not adequately controlled by medication.  Due to listed conditions, the physician commented that the Veteran was not physically able to safely make trips to Jackson for VA treatment.  

Similarly, in a September 2005 letter, B.F.M., MD, detailed that the Veteran's multiple medical problems included chronic hepatitis C, hypertension, and chronic allergies as well as a recent torn rotator cuff shoulder injury.  In July 2008, Dr. M. listed diagnoses of severe osteoarthritis and hypertension, reporting that the Veteran left home with his wife, was not bedridden, could feed himself, could protect himself from the hazards of life with help, and required some assistance with walking, dressing, bathing, and toileting.  In a March 2009 letter, the physician indicated that the Veteran suffered from multiple medical problems and was no longer able to travel to Jackson, Mississippi, for routine care and acquisition of medicines.  

In a December 2009 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), Dr. M. listed a "complete diagnosis" of severe osteoarthritis.  He reported that the Veteran had severe osteoarthritis of the hands, decreased grip, osteoarthritis of the knees and hips, generalized weakness of the lower extremities, low back pain, and poor balance.  The Veteran was noted to have difficult gait with walker required for locomotion, be able to feed himself but not to prepare his own meals, walk only a few feet without assistance, and require assistance with bathing and hygiene needs.  The physician detailed that the Veteran required medication management, did not have the ability to manage his own financial affairs, and rarely left his house except for medical appointments. 

In his December 2009 substantive appeal, the Veteran asserted that his condition deteriorated daily, noting that he could not leave the house by himself and could not walk more than eight to ten feet without a considerable amount of assistance. 

VA treatment records dated from 2008 to 2010 detailed findings of PTSD, hypertension, memory loss, degenerative joint disease of the left knee, hepatitis C, skin cancer, malaria (1945), benign prostatic hypertrophy, mood disorder due to general medical condition, cognitive disorder, sleep pattern disturbance with distressful dreams, nightmares, late onset Alzheimer's type dementia, depression, and arthralgia.  In November 2008, the Veteran was noted to have a history of PTSD and to decline treatment at the VA mental health clinic in favor of his private treating physician.  He reported that his nightmares occurred about three times per week.  He tested positive for depression and PTSD screening in November 2008 as well.   In March 2010, the Veteran was issued activities of daily living equipment.  His wife/caregiver noted he was receiving home health as well as reported that her husband showed decreased physical movement, cognitive limitation, and lack of motivation. 

In a September 2010 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), Dr. M. listed a "complete diagnosis" of osteoarthritis, prostatic hypertrophy with neurogenic bladder, hypertension, and mild dementia.  He reported that the Veteran had marked generalized weakness of the upper and lower extremities, poor balance, degenerative disease in the low back, and several occurrences of urinary retention requiring catheterization.  The Veteran was noted to have gait with walker, be able to feed himself but not to prepare his own meals, walk 30 to 40 feet with walker with difficulty, and require assistance with bathing and hygiene needs.  The physician detailed that the Veteran required medication management, did not have the ability to manage his own financial affairs, and was only able to leave his house two to three times a week with wife with great difficulty. 

In an attached September 2010 statement, Dr. M. detailed that the Veteran suffered increasing physical problems with considerable osteoarthritis, limitation of motion, severe prostatic hypertrophy, and neurogenic bladder.  He indicated that the Veteran exhibited increasing problems with his memory and has begun wondering off if not watched continuously.  It was noted that he had problems with his nerves for years and probably suffered from PTSD.  Dr. M. stated that the Veteran was unable to manage his affairs any more due to his dementia.  He was noted to require assistance with most of his activities of daily living, including eating. dressing, and toileting.  

SSA records associated with the file in October 2010 detailed that the Veteran was found to be unable to meet the mental demands of unskilled work in September 1983.  An October 1977 psychiatric evaluation report showed findings of anxiety. 

In an April 2011 statement, the Veteran again asserted that his condition continued to deteriorate.  He reported that he was incompetent, could not leave home without assistance from another person, only left his house to go to the doctor, required assistance to perform his daily activities, and was in bed daily from eight to ten hours as well as nightly for ten to twelve hours.  The Veteran was declared incompetent to handle funds by the RO in a May 2011 rating decision. 

Analysis

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.

Initially, the Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  The Veteran does not contend otherwise.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2011).

Here, evidence of record does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Evidence of record also does not reflect that the Veteran has any service-connected condition which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the medical evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance. Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met. See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, while the Veteran has a total, 100 percent rating for PTSD, he does not have an additional service-connected disability independently rated at 60 percent or more.  Here, the only other service-connected disabilities are rhinitis and malaria, each rated as noncompensable.  In addition, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2) (2011).

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although the Veteran has asserted that he is in need of the regular aid and attendance of another person and/or is housebound as a result of his service-connected disabilities, the preponderance of the competent and credible medical evidence of record shows that he is in need of aid and attendance of another person due to multiple nonservice-connected disabilities (i.e., severe osteoarthritis, hypertension, neurogenic bladder, etc.).  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence establishing entitlement to SMC has not been shown, either through medical or lay evidence.

The Board is sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the period of service the Veteran provided or the severity of his numerous medical afflictions.  However, the evidence of record simply does not show that the Veteran is so nearly helpless as to require the regular aid and attendance of another person due to his service-connected disabilities alone or establish that the Veteran is permanently housebound by reason of his service-connected PTSD, malaria, and rhinitis residuals.  Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


